Case 1:18-cv-23329-RAR Document 127 Entered on FLSD Docket 08/23/2019 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:18-cv-23329-RAR

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY,

          Plaintiff/Counter-Defendant,
   v.

   MANUEL V. FEIJOO; and
   MANUEL V. FEIJOO, M.D., P.A.,
   a Florida professional association,

          Defendants/Counter-Plaintiffs.

                                                   /




              PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
             SUPPLEMENT TO THEIR MOTION FOR SUMMARY JUDGMENT




   KENNETH P. HAZOURI                              DAVID I. SPECTOR, ESQ.
   Fla. Bar No. 019800                             Fla. Bar No. 086540
   khazouri@dsklawgroup.com                        david.spector@hklaw.com
   ANDREW S. BALLENTINE                            KAYLA L. PRAGID, ESQ.
   Fla. Bar No. 118075                             Fla. Bar No. 098738
   aballentine@dsklawgroup.com                     kayla.pragid@hklaw.com
   DEBEAUBIEN, SIMMONS, KNIGHT,                    HOLLAND & KNIGHT LLP
    MANTZARIS AND NEAL, LLP                        222 Lakeview Avenue, Ste. 1000
   332 North Magnolia Avenue                       West Palm Beach, Florida 33401
   Orlando, Florida 32801                          Telephone: (561) 833-2000
   Telephone: (407) 422-2454                       Facsimile: (561) 650-8399
Case 1:18-cv-23329-RAR Document 127 Entered on FLSD Docket 08/23/2019 Page 2 of 12



          Plaintiff, State Farm Mutual Automobile Insurance Company (“SFM”), submits this

   Response in Opposition to the Supplement to Motion for Summary Judgment (“Supplemental

   MSJ”) of Defendants, Manuel V. Feijoo, M.D. (“Dr. Feijoo”) and Manuel V. Feijoo, M.D., P.A.

   (the “Clinic”)(collectively, “Defendants”) on August 9, 2019 [ECF No. 108].

   I.     INTRODUCTION

          Defendants’ Supplemental MSJ is legally and factually meritless. As an initial matter,

   Defendants completely fail to address SFM’s per se FDUTPA violation allegations. For this

   reason alone, summary judgment should be denied. Additionally, Defendants’ arguments in

   opposition to SFM’s traditional FDUTPA claim concerning the application of the “likely to

   mislead a reasonable consumer in the circumstances” standard are misplaced. Eleventh Circuit

   authority clearly states that this is an objective standard. Nonetheless, Defendants urge the Court

   to disregard this precedent and adopt a purely subjective standard—i.e., one based on what SFM

   (allegedly) knew and understood instead of the hypothetical “reasonable consumer”—that is also

   contrary to FDUTPA’s purpose as expressed by the Legislature. Defendants’ factual arguments

   are similarly unavailing and ultimately highlight that, even if Defendants’ contention were true,

   they give rise to genuine issues of material fact that cannot be resolved on summary judgment.

   II.    ARGUMENT

          A.      The Supplemental MSJ should be denied because Defendants failed to
                  address SFM’s claim based on per se violations of FDUTPA.

          SFM alleges Defendants’ conduct constitutes both a traditional and a per se violation of

   FDUTPA. See [ECF No. 60, ¶¶87-101]. Defendants’ Supplemental MSJ fails to acknowledge

   that these are distinct types of FDUTPA claims with their own elements, while also neglecting to

   address the significant allegations against them.

          The elements for per se and traditional FDUTPA violations are different. For a traditional


                                                       2
Case 1:18-cv-23329-RAR Document 127 Entered on FLSD Docket 08/23/2019 Page 3 of 12



   FDUTPA violation, a plaintiff must prove: (1) a deceptive act or unfair practice; (2) causation;

   and (3) actual damages. See Rollins, Inc. v. Butland, 951 So. 2d 860, 869 (Fla. 2d DCA 2006).

   With regard to the first element, an act is “deceptive” where “there is a representation, omission,

   or practice that is likely to mislead the consumer acting reasonably in the circumstances.”

   Zlotnick v. Premier Sales Grp., Inc., 480 F.3d 1281, 1284 (11th Cir. 2007) (internal quotations

   omitted). This is the “reasonable consumer” test referenced in Defendants’ Supplemental MSJ.

           On the other hand, SFM does not have to satisfy the “reasonable consumer” test to prove

   a per se FDUTA violation because “it is presumed that the violation [of the underlying statute]

   constitutes a deceptive or unfair practice.” See Parr v. Maesbury Homes, Inc., No. 609CV-1268-

   ORL-19GJK, 2009 WL 5171770, at *7–8 (M.D. Fla. Dec. 22, 2009); State Farm Mut. Auto. Ins.

   Co. v. Performance Ortho. & Neurosurgery, LLC, 278 F. Supp. 3d 1307, 1326 (S.D. Fla. 2017).

   SFM alleges Defendants are per se liable under FDUTPA because they violated statutes

   proscribing deceptive practices by (without limitation): 1) committing insurance fraud (Fla. Stat.

   § 817.234(1)(a)(1)); 2) systematically upcoding bills (Fla. Stat. § 817.234(2)(b)); and 3)

   submitting false or misleading statements relating to PIP benefits (Fla. Stat. § 627.736(5)(b)1.c.

   and (5)(d)). Id. at ¶¶ 94-97. In order to establish its per se FDUTPA claim, SFM need only prove

   that Defendants violated one of the underlying statutes, plus causation and damages.

           Notwithstanding, Defendants’ arguments focus exclusively on the first element of a

   traditional FDUTPA violation by contending no reasonable consumer could have been misled.

   See [ECF No. 108 at 4, 7, 9]. Defendants’ failure to raise any argument on SFM’s per se

   FDUTPA claim prohibits entry of summary judgment. See State Farm Mut. Auto. Ins. Co. v.

   Performance Ortho. & Neurosurgery, LLC, 2018 WL 2186496, *14 (S.D. Fla. Feb. 16, 2018)

   (“[Failure] to press a point . . . forfeits the point.”) (internal quotation & citation omitted).



                                                       3
Case 1:18-cv-23329-RAR Document 127 Entered on FLSD Docket 08/23/2019 Page 4 of 12



             B.     The Supplemental MSJ should be denied because it applies an incorrect legal
                    standard to SFM’s traditional FDUTPA claim.

             Defendants claim entitlement to summary judgment on SFM’s traditional FDUTPA claim

   because the contents of the 2011 Project documents purportedly show that “State Farm cannot

   possibly establish ‘probable’ deception.” [ECF No. 108 at 4]. In support, Defendants contend a

   “consumer acting reasonably in the circumstances” means the inquiry should focus on SFM’s

   subjective knowledge. See id. (“the Court must consider the specific circumstances under which

   [SFM] itself was operating when it made the disputed payments.”). This view is contrary to

   binding authority, which limits the inquiry to the “circumstances” of the allegedly deceptive

   trade practice (i.e., whether the defendant’s actions were deceptive), and prohibits consideration

   of the subjective details of a FDUTPA plaintiff’s knowledge and sophistication.

             The Eleventh Circuit has expressly rejected Defendants’ proposed subjective standard in

   a traditional FDUTPA claim. See Carriuolo v. Gen. Motors Co., 823 F.3d 977, 985 (11th Cir.

   2016). In the proceedings below, this court explained its rejection of GM’s arguments in

   opposition to certification of a class of FDUTPA plaintiffs by stating: “Defendant encourages the

   Court to engage in a reliance inquiry by another name, arguing that ‘if a consumer had

   knowledge of an incorrect statement about a product before purchase, and then purchased

   anyway, FDUTPA obviously would not reward that consumer with a remedy.’ The Court

   rejects this argument.” Carriuolo v. Gen. Motors LLC, 2015 WL 12434325, at *6 (S.D. Fla.

   July 9, 2015), aff'd sub nom. Carriuolo, 823 F.3d at 977 (internal citation omitted and emphasis

   added).

             In affirming class certification, the Eleventh Circuit held that “a plaintiff . . . ‘need not

   show actual reliance on the representation or omission at issue’ [because] the mental state of

   each class member is irrelevant.” Carriuolo, 823 F.3d at 985 (emphasis added). The court


                                                      4
Case 1:18-cv-23329-RAR Document 127 Entered on FLSD Docket 08/23/2019 Page 5 of 12



   further explained that even though “some class members may have known that the safety ratings

   were inaccurate” this did not alter the fact that the car sticker with the ratings was objectively

   deceptive and, therefore, a valid basis for a traditional FDUTPA violation. Id. The Carriuolo

   court later reiterated that “[a] class member’s subjective sophistication or knowledge is

   irrelevant because the liability inquiry states objective elements.” Id. at 990 (emphasis added).

           Defendants fail to acknowledge Carriuolo’s binding authority. Instead, Defendants

   misleadingly state that in its earlier decision of Democratic Republic of the Congo v. Air Capital

   Group, LLC, 614 F. App’x 460 (11th Cir. 2015)(“DRC”), the Eleventh Circuit conducted an

   “analysis of ‘the DRC’s circumstances.’” See [ECF No. 108 at 4]. To begin with, DRC explicitly

   rejected the injection of a subjective element into a FDUPTA claim based on deception, and, in

   so doing, stated that this type of claim is “judged from an objective point of view.” 614 F. App’x

   at 475 n.7. Defendants’ argument that DRC somehow supports an inquiry into what SFM

   (allegedly) knew or understood about their misleading billing practices is diametrically opposed

   to this ruling.

           Consistent with that ruling, the DRC court focused on whether the trade practice was

   objectively deceptive:

           Abad purchased the engines, but they were configured for a DC8 aircraft, and
           neither was serviceable upon delivery. Abad also promised to deliver the plane in
           December 2010 and January 2011, but the deadlines passed without explanation.
           Instead, Abad hustled the DRC for more money and let subcontractors file liens
           on the plane, despite earlier assurances that the work was done. . . . ACG kept
           double books to inflate the DRC’s costs. Given this record of misstatements,
           broken promises, and lies, we have little trouble holding that ACG’s conduct
           would deceive the reasonable consumer.

   Id. at 470-71 (emphasis added). In reaching this conclusion, the court did not consider the

   plaintiff’s subjective belief, knowledge, or understanding of the defendant’s deceptive practices.




                                                    5
Case 1:18-cv-23329-RAR Document 127 Entered on FLSD Docket 08/23/2019 Page 6 of 12



   On the contrary, the court stated it found “ample proof of conduct that would deceive a

   reasonable consumer in the DRC’s circumstances.” Id. at 470 (emphasis added).

          The other cases relied on by Defendants are likewise unpersuasive. In each case, the court

   focused on the circumstances of the allegedly deceptive acts or practices, such as the language of

   the contracts or the language of the defendant’s advertisement. See Cold Stone Creamery, Inc. v.

   Lenora Foods I, LLC, 332 F. App’x. 565, 567–68 (11th Cir. 2009) (finding no reasonable

   consumer would be misled by pre-contractual false statements which were directly contradicted

   by express language of subsequently executed franchise agreement); Zlotnick, 480 F.3d at 1285

   (holding that no reasonable consumer would be deceived by acts expressly authorized by terms

   of reservation agreement for condominium unit); Millennium Commc’ns & Fulfillment, Inc. v.

   Office of Attorney Gen., 761 So. 2d 1256, 1264 (Fla. 3d DCA 2000) (finding “nothing from the

   language contained on the postcard” advertisement, which did not mention Visa or Mastercard,

   would have misled a reasonable consumer to believe the ad guaranteed issuance of Visa or

   Mastercard credit card).

          Defendants’ cases confirm that the “deceptive act or practice” inquiry is focused on the

   allegedly deceptive representation, omission, or act (i.e., the franchise agreement, reservation

   contract, airplane service agreement, and postcard advertisement), not on what the buyer or

   consumer knew or understood at the time of the transaction. The same holds true for those cases

   cited in DRC (but omitted by Defendants) in which the courts found deceptive practices

   involving auto loans, inaccurate product claims, and false or misleading product labels.1 Once



   1
     See Cummings v. Warren Henry Motors, Inc., 648 So. 2d 1230 (Fla. Dist. Ct. App. 1995) (court
   focused on whether the sale agreement contained deceptive terms); Smith v. William Wrigley Jr.
   Co., 663 F. Supp. 2d 1336, 1337–40 (S.D. Fla. 2009) (misleading product labels were deceptive
   because the claims themselves were inaccurate); Hill v. Hoover Co., 899 F. Supp. 2d 1259,
   1263–64 (N.D. Fla. 2012) (analysis was on whether a statement that vacuum cleaners were fit for

                                                   6
Case 1:18-cv-23329-RAR Document 127 Entered on FLSD Docket 08/23/2019 Page 7 of 12



   again, the courts’ focus in those traditional FDUTPA cases was on the “circumstances” of the

   deceptive act or practice, not on what the plaintiffs knew or understood about them.

          Courts have rejected attempts by FDUTPA defendants to inject subjective knowledge

   into this inquiry. As explained above, the DRC court rejected this exact effort based on the

   defendant’s argument that the plaintiffs’ representatives were “too sophisticated” to be swindled.

   614 F. App’x at 469-70. Here, Defendants also incorrectly claim that SFM is “too savvy to be”

   deceived by Defendants’ (deceptive, false, and misleading) charges.

          In State Farm Mutual Automobile Insurance Company v. Performance Orthopaedics &

   Neurosurgery, LLC, Chief Judge Moore rejected the medical providers’ argument that they were

   not liable to SFM under FDUTPA because it had actual knowledge of their deceptive billing

   practices and knowingly settled claims that included the deceptive bills. 315 F. Supp. 3d 1291,

   1309 (S.D. Fla. 2019). In reaching this conclusion, Chief Judge Moore explicitly ruled that

   “State Farm’s knowledge has no bearing on the FDUTPA claim.” Id. at 1310.

          Like the medical providers in Performance Orthopaedics, Defendants erroneously argue

   that because SFM (allegedly) knew of their false and misleading billing practices, SFM could not

   have been deceived by them for purposes of a traditional FDUTPA violation. As explained in

   Performance Orthopaedics, SFM’s “knowledge has no bearing on the FDUTPA claim.”

          Defendants assert that when considering whether a particular act or practice would be

   likely to mislead a consumer acting reasonably in the same circumstances, the hypothetical

   consumer must have all the same qualities, traits, resources, information, sophistication,

   knowledge, history, background, etc. as the plaintiff. See [ECF No. 108 at 4] (“the Court must

   consider the specific circumstances under which the plaintiff itself was operating when it made


   use was deceptive); Nature’s Prods., Inc. v. Natrol, Inc., 990 F. Supp. 2d 1307, 1322 (S.D. Fla.
   2013) (producer misstated that its products were wheat and gluten free).

                                                   7
Case 1:18-cv-23329-RAR Document 127 Entered on FLSD Docket 08/23/2019 Page 8 of 12



   the disputed payments.”). In addition to being contrary to the above legal authorities, Defendants

   fail to recognize SFM is not the only consumer of Defendants’ false and misleading medical

   bills. Indeed, patients—who had none of SFM’s subjective knowledge—are also consumers

   because those seeking treatment under their PIP coverage are responsible for a 20% copayment.

   See Fla. Stat. § 627.736(1)(a); Fla. Stat. § 817.234(7)(a).2 The legislature created the copayment

   requirement to encourage patients to monitor their treatment and the provider’s associated billing

   practices. The false or misleading statements in Defendants’ bills must be viewed in this context,

   and the inquiry is whether a reasonable consumer would be deceived.

          Defendants’ position must be rejected because it would improperly convert an objective

   test into a purely subjective one. Their subjective test would, in turn, necessarily lead to bizarre

   and perplexing results, including contradictory assessments of the same trade practice.

          For instance, in Smith v. William Wrigley Jr. Co., the practice alleged to be deceptive was

   Wrigley’s advertising campaign, which falsely claimed that an ingredient in its Eclipse brand

   gum was “scientifically proven to help kill the germs that cause bad breath.” 663 F. Supp. 2d

   1336, 1339–41 & n.3 (S.D. Fla. 2009). If one were to accept Defendants’ argument, courts would

   evaluate the claims of persons who purchased Wrigley’s gum by first determining the specifics

   of each purchaser’s particular circumstances before deciding whether the allegedly false

   advertising claims (i.e., the trade practice) would be likely to deceive a hypothetical consumer

   acting reasonably in each purchaser’s circumstances. If, therefore, one purchaser learned that

   Wrigley’s claim its gum is scientifically proven to kill germs was false, the court could conclude

   Wrigley’s practice was not likely to mislead a hypothetical reasonable consumer who understood



   2
    Failure to make a good-faith effort to collect co-payments is “insurance fraud” under Florida
   Statute § 817.234(7)(a). See State Farm Mut. Auto. Ins. Co. v. B&A Diagnostic, Inc., 145 F.
   Supp. 3d 1154, 1164 n.7 (S.D. Fla. 2015).

                                                    8
Case 1:18-cv-23329-RAR Document 127 Entered on FLSD Docket 08/23/2019 Page 9 of 12



   the falsity of Wrigley’s claims. But, in a case brought by a consumer who did not have this

   information, the court would likely reach the opposite conclusion—that Wrigley’s marketing

   practices for the gum were deceptive. These divergent outcomes make no sense and defeat

   FDUTPA’s purpose. This is because the fact that a particular consumer may have learned

   Wrigley’s claims about its gum are untrue does not change the deceptive nature of the trade

   practice itself, which is injurious to consumers and the marketplace as a whole. Id.

          As illustrated by the above example, Defendants’ interpretation of the applicable standard

   embodies the very essence of subjectivity. Contrary to their position, the correct method for

   determining deceptiveness is by application of the objective standard focusing on the

   circumstances of the subject trade practice.3 Here, SFM received bills from Defendants

   containing charges for medical services identifiable by their respective CPT codes. The focus of

   the inquiry under the traditional FDUTPA analysis is whether the CPT codes selected for the

   services purportedly performed by Dr. Feijoo would be likely to mislead a reasonable

   consumer—an insurer or a patient—who received a similar bill.

          C.      Questions of Material Fact Preclude Summary Judgment

          On summary judgment, the Court does not weigh the evidence or make findings of fact.

   E.g., Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Rather, the Court’s role is

   limited to deciding whether there is sufficient evidence upon which a reasonable juror could find

   for the nonmoving party. Id.; see also F.T.C. v. RCA Credit Servs., LLC, 727 F. Supp. 2d 1320,

   1329 (M.D. Fla. 2010). Where reasonable minds could differ on the inferences to be drawn from

   undisputed facts, the court must deny summary judgment. Miranda v. B & B Cash Grocery


   3
     Unlike Defendants’ arguments, this approach vindicates the Legislature’s policy objectives in
   enacting FDUTPA “[t]o protect the consuming public and legitimate business enterprises from
   those who engage in unfair methods of competition, or unconscionable, deceptive, or unfair acts
   or practices in the conduct of any trade or commerce.” Fla. Stat. § 501.201(2).

                                                    9
Case 1:18-cv-23329-RAR Document 127 Entered on FLSD Docket 08/23/2019 Page 10 of 12



   Store, Inc., 975 F.2d 1518, 1534 (11th Cir. 1992).

          Defendants assert that SFM purportedly knew of Defendants’ false and misleading CPT

   codes, yet voluntarily paid the bills in some scheme hatched by unknown persons to accumulate

   enough damages to file this federal lawsuit. [ECF No. 108] According to Defendants, this means

   SFM could not be subjectively deceived and cannot, therefore, establish a traditional FDUTPA

   violation. Assuming Defendants’ subjective “reasonable consumer” standard is accurate—it is

   not—there are genuine issues of material fact that preclude summary judgment. For example and

   without limitation, there are material disputes of fact over: (1) SFM’s purported motivations and

   intent [ECF No. 108 at 1, 3 n.2, 9]; (2) “what information State Farm was given,” when, and to

   whom [Id. at 4]; and (3) whether SFM can “establish ‘probable’ deception” due to the

   information it knew when it made the payment decisions on the at-issue claims [Id.]. These

   material factual disputes necessitate denial of Defendants’ request for summary judgment.

          D.      Defendants Rely on Inadmissible Evidence and Factual Mischaracterizations

          Facts that “cannot be presented in a form that would be admissible in evidence” are not

   proper summary judgment evidence. See Fed. R. Civ. P. 56(c)(2). Defendants dedicate nearly

   one third of their Supplemental MSJ to a series of speculative arguments stemming from baseless

   assertions about SFM’s intentions in pursuing this action. See [ECF No. 108 at 6-10]

   (characterizing SFM’s state of mind as: “State Farm wants to flip the script of Florida law”;

   “State Farm seeks a new paradigm”; “State Farm’s goal”; that documents “expose [SFM’s]

   motivation”; “obviously part of State Farm’s plan”). Defendants do not (and cannot) offer any

   admissible evidence to support these assertions and, therefore, they cannot form the basis for

   entry of summary judgment against SFM.

          Defendants also point to a lengthy excerpt from the report from Defendants’ proffered



                                                  10
Case 1:18-cv-23329-RAR Document 127 Entered on FLSD Docket 08/23/2019 Page 11 of 12



   expert, J’Amy Kluender. See [ECF No. 108 at 6-7]. The report claims to detail “the true and sole

   purpose” of SFM’s investigations of Dr. Feijoo. See id. at 5-6. It is black letter law that expert

   reports, including Ms. Kluender’s, are inadmissible hearsay. See Bridges v. United States, No.

   315CV1248J25PBD, 2017 WL 3764244, at *2 (M.D. Fla. May 23, 2017) (striking defendant’s

   unsworn expert report used in support of summary judgment); Divine Motel Grp., LLC v.

   Rockhill Ins. Co., No. 3:14-CV-31-J-34JRK, 2015 WL 4095449, at *6 (M.D. Fla. July 7, 2015),

   aff’d, 655 F. App’x 779 (11th Cir. 2016) (refusing to consider an expert’s report on summary

   judgment). SFM also filed a Daubert motion to exclude Ms. Kluender’s purported expert

   testimony in its entirety. [ECF No. 119] Defendants’ arguments about SFM’s purported plan are

   not based on any admissible evidence and do not, therefore, support their request for summary

   judgment. Even if Defendants could rely on Ms. Kluender’s report, her speculative assumptions

   about the purpose and intent of SFM’s investigations of Dr. Feijoo are not a proper subject for

   expert testimony and are factually inaccurate. See, e.g., Quevedo v. Iberia, Lineas Aereas De

   Espana, S.A. Operadora Unipersonal, No. 17-21168-CV-Scola/Torres, 2018 WL 4932097, at *4

   (S.D. Fla. Oct. 11, 2018). See Affidavit of Timothy Banahan (“Banahan Aff.”), ¶ 8, attached

   hereto as Exhibit A.

          Defendants’ factual mischaracterizations of SFM’s claims handling and the purported

   outcomes of PIP lawsuits unrelated to this case are likewise without evidentiary support.

   Defendants cite no record evidence for their characterizations of SFM’s claim handling and

   investigative practices. See [ECF No. 108 at 6] Moreover, Defendants’ characterizations are

   inaccurate and untrue. See Banahan Aff., ¶¶ 6–8.

   III.   CONCLUSION

          For the foregoing reasons, Defendants’ Supplemental MSJ must be denied.



                                                  11
Case 1:18-cv-23329-RAR Document 127 Entered on FLSD Docket 08/23/2019 Page 12 of 12



         Dated: August 23, 2019

                                      Respectfully submitted,

                                      /s/ Kenneth P. Hazouri
                                      Kenneth P. Hazouri (Fla. Bar No. 019800)
                                      khazouri@dsklawgroup.com
                                      lquezada@dsklawgroup.com
                                      Andrew S. Ballentine (Fla. Bar No. 118075)
                                      aballentine@dsklawgroup.com
                                      ccammarata@dsklawgroup.com
                                      deBeaubien, Simmons, Knight,
                                      Mantzaris and Neal, LLP
                                      332 North Magnolia Avenue
                                      Orlando, Florida 32801
                                      Telephone: (407) 422-2454

                                      and

                                      DAVID I. SPECTOR, ESQ.
                                      Fla. Bar No. 086540
                                      david.spector@hklaw.com
                                      KAYLA L. PRAGID, ESQ.
                                      Fla. Bar No. 098738
                                      kayla.pragid@hklaw.com
                                      HOLLAND & KNIGHT LLP
                                      222 Lakeview Avenue, Ste. 1000
                                      West Palm Beach, Florida 33401
                                      Telephone: (561) 833-2000
                                      Facsimile: (561) 650-8399

                                      Attorneys for Plaintiff/Counter-Defendant




                                        12
